Citation Nr: 1751705	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  10-40 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from August 1971 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied service connection for diabetes mellitus.

In March 2014, the Board remanded this matter in order to obtain VA treatment records from the Philadelphia VA Medical Center (VAMC) for the periods of 1982 to June 2009, from September 2010 to January 2012, and from November 2013 to the present, pertaining to treatment for diabetes mellitus and blood glucose testing.  Review of the record shows that there has been substantial compliance with the March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a July 2017 rating decision, the RO denied ratings in excess of 10 percent for arthritis of the right foot and the left foot, with post-operative hammer toes and arthritis of the left foot with post-operative hammer toes.  In July 2017, the Veteran submitted a notice of disagreement, and chose a Decision Review Officer (DRO) review, and that matter is being processed.  It is not ripe for appellate review and will not be considered by the Board at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his diabetes mellitus had an onset in or is otherwise related to his active service.  

In a statement dated in October 2009, the Veteran reported his treatment for diabetes started in 1987, and that he was discharged in 1982 for this condition.  In a notice of disagreement dated in March 2010, the Veteran reported he had several blood sugar tests that were above 139 in service, and that he felt like he became a diabetic while in the Army.  In a statement dated in May 2010, the Veteran reported he remembered having several blood tests in service which showed a blood sugar of 150 or more.  In a substantive appeal (VA Form 9) dated in September 2010, the Veteran indicated he had diabetes prior to his discharge from service.  He was not treated for diabetes in service, but remembered hearing various doctors say, several times after having lab work done, that he had high blood sugar.  

In the January 2014 Appellant's Brief, the Veteran contended that service treatment records (STRs) showed he was on an overweight program for the majority of his career, that his glucose was monitored by blood work, and that the laboratory findings in service showed negative glucose readings.  He contended that he had symptoms of diabetes prior to his discharge from active duty, but was not treated.  

With regard to current disability, the Board notes that VA treatment records show that the Veteran was been diagnosed with and treated for diabetes mellitus during the appeal period.  Although recent VA treatment records, including in March 2015, appear to show that the Veteran no longer has diabetes, the U.S. Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

STRs are silent for any report or finding of diabetes.  Urinalysis testing conducted on the Veteran's service entrance examination in May 1972, and in January 1976, were negative for sugar.  STRs also show that the Veteran had blood work, on several occasions in service, including glucose tolerance testing, as part of an overweight program screening.  

VA treatment records show that in February 2004, the Veteran's problem list included NIDDM (non-insulin dependent diabetes mellitus), diagnosed in approximately 2001.  In October 2007, he was seen for an optometry consultation and it was noted that he had diabetes for 5 to 6 years.  In June 2009, he reported he was diabetic and had been diagnosed 4 or 5 years prior.  In October 2009, it was noted that the Veteran had diabetes for 6 years or more.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that a disability "may" be associated with his service is a low threshold.  Id.  Considering the record on appeal, the Board finds that a VA opinion is in order to address whether the Veteran's diabetes may be related to service.  

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran provide updated information regarding any recent treatment he may have received for diabetes.  With any assistance needed from him, obtain any additional pertinent records and associate them with the claims folder.  Negative replies should be requested.

2. After the above records development has been completed, schedule the Veteran for an appropriate VA examination in order to obtain an etiological opinion regarding his diabetes.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that the file has been reviewed.  The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that the Veteran's diabetes had an onset in service or is causally related to service.  The examiner should be advised that although the Veteran may not currently have diabetes, an etiological opinion should be rendered with regard to the Veteran's diabetes for which he was previously treated.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided. 

3. Thereafter, adjudicate the remaining issue on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case (SSOC) should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

